OPINION — AG — ** STOCK DISTRICT — HERD LAW — CATTLE ** (1) 4 Ohio St. 94 [4-94] DOES 'NOT' EXEMPT ATOKA COUNTY FROM THE ENTIRE HERD LAW. (2) THE STOCK DISTRICTS AS HERETOFORE CREATED AND ESTABLISHED IN ATOKA COUNTY DO HAVE LEGAL EXISTENCE, PROVIDED THAT SAID STOCK DISTRICTS WERE CREATED IN CONFORMANCE WITH THE LAW, OR PROVIDED THAT SAID STOCK DISTRICTS EXIST AS DE FACTO STOCK DISTRICTS UNDER THE RULES LAID DOWN BY THE SUPREME COURT IN THE CASE OF ' COWLEY V. WILKINS, 174 P.2d 257 (DOMESTIC ANIMALS, LIVESTOCK, APPLICATION OF LAW, OPEN RANGE) CITE: 4 Ohio St. 94 [4-94] (JAMES P. GARRETT)